Kirby, J., (.after stating the facts). The undisputed testimony shows, as claimed by appellant, that the Morning Star Mining Company obtained a patent to the lands from the United States' in the year 1893 and that it has paid the taxes thereon since that time. It is also true that the president of the mining company stated that his signature to the deed, purporting to convey the tract of land to LeMarshall, had been forged, and he and other witnesses testified that the minutes and records of the corporation showed no authority given for the execution of the deed to this tract of land to LeMarshall and receipt of no consideration therefor. LeMarshall testified, however, that Chase, the secretary and general manager of the corporation, induced him to purchase the Pair Play mining claim from Cox and McCray, for which he paid $350, and allow him to use the improvements on the south half thereof in proving up and procuring a patent for the corporation to the whole 80 acres, at the time agreeing that the mining company would, upon procuring the patent, execute a deed to him for the land embraced in the said mining claim, which he purchased at his instance, and stated that this deed, now claimed to be a forgery, was executed by the company and delivered to him by Chase in carrying out said agreement. This testimony is also undisputed. The deed itself was recorded shortly after its execution, and the description therein was such that the county surveyor could locate the tract upon which Mul-holland, who had succeeded to the title conveyed therein, made his improvements, and upon which the court held the Everett heirs had a lien for the balance of the purchase money due from Mulholland, and quieted the title in appellant company for the whole tract only upon payment of said purchase money within 60 days, and otherwise decreed to the said heirs the ownership thereof. Appellant seeks equitable relief herein, for the cancellation of a deed alleged to have been forged, which was recorded more than ‘27 years ago, and was met by a plea of laches, limitations, and adverse possession, supported by the testimony. Mulholland’s answer, pleading laches and adverse possession, was adopted by all the other defendants, and the fact that the appellant company bought his claim or interest during the pendency of the suit was but a recognition of his right under the contract of purchase, and did not operate to enable them to hold the land against the minors for balance of purchase money, in disregard of Mulholland’s contract for the purchase thereof. Gibson v. Herriott, 55 Ark. 85, 17 S. W. 589; Tatum v. Arkansas Lbr. Co., 103 Ark. 251, 146 S. W. 135. There is no sufficient excuse for such long delay in proceeding for the cancellation of this deed, under the circumstances that appellant company claimed to be unaware of its existence, notwithstanding it had been of record more than 27 years, purported to have been executed for the corporation by its president, and was signed and acknowledged by the secretary and general manager, long since dead, as well as most of the other principal actors in the transactions, or who had knowledge thereof. Dickson v. Sentell, 83 Ark. 385, 104 S. W. 148; Davis v. Harrell, 101 Ark. 230, 142 S. W. 156. If LeMarshall’s testimony is true — be is also corroborated by other circumstances in tbe record — and bis statement is undisputed, appellant was estopped to deny tbe validity of its deed shown to have been delivered by its secretary and general manager in tbe performance of tbe company’s agreement with him for tbe conveyance of this particular tract of land, for the assistance rendered by him in purchasing tbe claim and allowing the improvements thereon to be used by the company in procuring the patent for the entire tract. We find no prejudicial error in the record, and the decree is affirmed.